Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 07/15/2022.  Claims 8 and 15 have been amended. Claims 1-20 are pending, of which claims, of which claim 1, 8 and 15 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	Claim 15-20 have been amended to overcome the 101 rejection.  Therefore, the 101 rejection has been withdrawn for claims 15-20.
	b.	Claims 1-7 and 15-20 are allowable subject matter.
c.	Applicant's arguments with respect to claims 8-13 have been considered but are moot in view of the new ground(s) of rejection. Claim 14 has been objected.

Status of Claims
4.	 Claims 1-20 are pending, of which claim 1, claim 8 and claim 15 are in independent form.
Remarks
5. 	The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Allowable Subject Matter
6.	Claim 1-7 and 15-20 allowed.
7.	Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-13 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 20200167436), in view of Farabet et al. (US 20190303759) and further in view of Park et al. (US 20210276544).
Claim 8 is rejected, Farabet teaches a method of developing a user interface, the method comprising:
receiving, into a design user interface, one or more design assets(Xiao, US 20200167436, fig. 2 and paragraph [0023-0025], FIG. 2 illustrates a client simulation environment 101, in accordance with an example implementation. The client simulation environment will be running on users' local device. As seen in FIG. 2, there is a standard interface for users to build the vehicle model and select structure model, rending graphics and animation from simulation server as well as establishing internet connection between client and server.); 
receiving, from the design user interface, one or more manipulations of the one or more design assets to form a design project comprising at least one scene(Xiao, paragraph [0024-0025], The frontend Graphical User Interface (GUI) 110 and processor receive the command from users and send the message to graphic engine 111, computing engine 112 or communication engine 113 based on different types of requests. For example, to select a baseline vehicle model, if the vehicle data is not stored in the local database, the frontend processor will send the message to the communication engine, and the communication engine will send the message to simulation server and rending the graphics and animation to graphic engine and display in the frontend eventually.  Fig. 5 and paragraph [0041-0043]); 
providing software instructions representing the project to a vehicle developer device(Xiao, fig. 5 and paragraph [0041-0043], FIG. 5 illustrates an example step for utilizing the system for test and development, in accordance with an example implementation. At 501, after the login process is complete, a map and related structure model is selected in either standalone or interactive mode. At 502, an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs. At 503, a virtual test run configuration is provided in an interface. The interface can facilitate configurations as to the desired output (e.g., camera images, radar or lidar data, vehicle dynamic data), that can then be downloaded after the virtual test run. The interface also facilitates selections as to whether the test run or is to be manually started and terminated, or if it is to be scheduled to run automatically at a certain time frame. At 504, the test run can be executed, whereupon the test run can be terminated manually, or the system will execute according to the scheduled run. At 505, the data is provided for download that can then be configured for further processes.); and 
receiving evaluation information from the vehicle developer device, wherein the evaluation information is based at least in part on execution of the software instructions by the vehicle developer device(Xiao, fig. 5 and paragraph [0041], At 504, the test run can be executed, whereupon the test run can be terminated manually, or the system will execute according to the scheduled run. At 505, the data is provided for download that can then be configured for further processes.  Fig. 5 and paragraph [0042-0043], sensor data sets ).  
The Office would like to use prior art Farabet to back up Xiao to further teach limitation
wherein the evaluation information is based at least in part on execution of the software instructions by the vehicle developer device(Farabet, paragraph [0101], The plugin APIs 606 may include an ego-dynamics component(s) (not shown) that may receive information from the simulator component(s) 402 including position, velocity, car state, and/or other information, and may provide information to the simulator component(s) 402 including performance timings, suspension dynamics, tire dynamics, and/or other information. For examples, the simulator component(s) 402 may provide CAN throttle, steering, and the driving surface information to the ego-dynamics component(s). In some examples, the ego-dynamics component(s) may include an off-the-shelf vehicle dynamics package (e.g., IPG CARMAKER or VIRTUAL TEST DRIVE), while in other examples the ego-dynamics component(s) may be customized and/or received (e.g., from a first -party and/or a third-party).  Farabet, paragraph [0102-0105], The plugin APIs 606 may include a key performance indicator (KPI) API. The KPI API may receive CAN data, ground truth, and/or virtual object state information (e.g., from the software stack(s) 116) from the simulator component(s) 402 and may generate and/or provide a report (in real-time) that includes KPI's and/or commands to save state, restore state, and/or apply changes.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Farabet into Xiao’s to involve receiving simulation data representative of a simulated environment of a simulation host device. The virtual sensor data representative of the simulated environment is generated as perceived by virtual sensor of a dynamically configurable number of virtual sensors of a virtual object e.g. robot or a vehicle within the simulated environment based on the simulation data. The virtual sensor data is encoded using codecs to generate encoded sensor data. An output corresponding to operation of the virtual object is computed by machine learning models and based on the encoded sensor data. The operative data representative of the output to the simulation host device is transmitted to cause the simulation host device to update the simulated environment based on the output as suggested by Farabet (See abstract and summary).
Xiao and Farabet do not explicitly teach
for display on one or more vehicle displays
However, Park teaches
for display on one or more vehicle displays (Park, US 20210276544, fig. 1 and paragraph [0051-0052, vehicle 10 and electronic device 100.  Paragraph [0068-0071], a head up display (HUD). In this case, the display unit may include a projection module and, as such, may output information through an image projected on a windshield or a window. The display unit may include a transparent display. The transparent display may be attached to a windshield or a window.  Paragraph [0217], Referring to FIGS. 13A and 13B, it can be seen that state messages of the periods P2 and P5 are displayed on a HUD in accordance with results of calculation of the first time. Messages associated with vehicle speed control signals may be displayed together with danger state messages.  Paragraph [0218-0220],  For example, as illustrated in FIG. 13A, a message “Speed will decrease” may be displayed together with the danger state message of “Dangerous 902”. The danger state message may be displayed with an orange color.  Paragraph [0221-0241], FIGS. 14 to 17 are diagrams illustrating a procedure of generating the first time and the speed control signal on a general road in a downtown area or an expressway in accordance with an embodiment of the present invention.)
It would have obvious to one having ordinary skill in the art before the effecting flling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Park into Xiao and Farabet’s to  predict the reach of the V2X communication signal through the in-vehicle sensor data, extracts the reach of the farthest V2X message, which reduces the false alarm, is effective to reduce the possibility of accident by calculating the preparation time for risk response and intuitively know the danger state by classifying the risk response preparation time by section and displaying the status message as suggested by Park (See abstract and summary).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8, Xiao, Farabet and Park teach the method of claim 8, further comprising receiving from the design user interface, an update to the project based at least in part on the evaluation information (Xiao, fig. 6 and paragraph [0048], At 604, the experiment server 123 manages the simulation session by transmitting the simulation session to the DB server 125 to be stored in the DB 104 and made available for subsequent users to simulate another vehicle through simulating their model data. Additionally, the communication server 120 can transmit the model data to a model management server 124 configured to store and recall physical vehicle models, structure models and maps in the database. The model management server 124 can be specifically configured to extract information for providing to the initialization server 121 to initialize the experiment server 123. Thus, when subsequent users submit other model data to simulate another vehicle in a new session, the stored simulation session can be used with the model data to simulate the another vehicle.).24 Attorney Docket No.: 124166-4  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8, Xiao, Farabet and Park teach the method of claim 8, wherein the evaluation information comprises at least one error(Farabet, paragraph [0096], The codec(s) 614 may provide an interface to the software stack(s) 116. The codec(s) 614 (and/or other codec(s) described herein) may include an encoder/decoder framework. The codec(s) 614 may include CAN steering, throttle requests, and/or may be used to send sensor data to the software stack(s) 116 in SIL and HIL embodiments. The codec(s) 614 may be beneficial to the simulation systems described herein (e.g., 400 and 600)… This may reduce development overhead due to bugs or separate code paths depending on the simulation configuration. The data may be transmitted to the software stack(s) 116 such that the data may match (e.g., bit-to-bit) the data sent from a physical sensor of a physical vehicle (e.g., the vehicle 102). The data may be transmitted to efficiently in both SIL and HIL embodiments.  Paragraph [0220], bug or error.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8, Xiao, Farabet and Park teach the method of claim 8, wherein:
the vehicle developer device compiles the project into machine executable code (Farabet, paragraph [0101-0105], The plugin APIs 606 may include an ego-dynamics component(s) (not shown) that may receive information from the simulator component(s) 402 including position, velocity, car state, and/or other information, and may provide information to the simulator component(s) 402 including performance timings, suspension dynamics, tire dynamics, and/or other information. For examples, the simulator component(s) 402 may provide CAN throttle, steering, and the driving surface information to the ego-dynamics component(s). In some examples, the ego-dynamics component(s) may include an off-the-shelf vehicle dynamics package (e.g., IPG CARMAKER or VIRTUAL TEST DRIVE), while in other examples the ego-dynamics component(s) may be customized and/or received (e.g., from a first -party and/or a third-party).); and 
the vehicle developer device comprises an electronic display device that displays one or more scenes based on the machine executable code(Farabet, paragraph [0052], scene graph.  Paragraph [0131], the HMI display 1134 may display information about the presence of one or more objects (e.g., a street sign, caution sign, traffic light changing, etc.), and/or information about driving maneuvers the vehicle has made, is making, or will make (e.g., changing lanes now, taking exit 34B in two miles, etc.).).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 8, Xiao, Farabet and Park teach the method of claim 8, further comprising simulating the project based on the software instructions in a virtual vehicle environment(Farabet, paragraph [0066], In any examples, once the sensor data representative of a field(s) of view of the sensor(s) of the vehicle in the simulated environment has been generated and/or processed (e.g., using one or more codecs, as described herein), the sensor data (and/or encoded sensor data) may be used by the software stack(s) 116 (e.g., the autonomous driving software stack) executed on the vehicle hardware 104 to perform one or more operations (e.g., generate one or more controls, route planning, detecting objects, identifying drivable free-space, monitoring the environment for obstacle avoidance, etc.). As a result, the identical, or substantially identical, hardware components used by the vehicle 102 (e.g., a physical vehicle) to execute the autonomous driving software stack in real-world environments may be used to execute the autonomous driving software stack in the simulated environment 410. The use of the vehicle hardware 104 in the simulation system 400A thus provides for a more accurate simulation of how the vehicle 102 will perform in real-world situations, scenarios, and environments without having to actually find and test the vehicle 102 in the real-world. This may reduce the amount of driving time required for testing the hardware/software combination used in the physical vehicle 102 and may reduce safety risks by not requiring actual real-world testing (especially for dangerous situations, such as other vehicles driving erratically or at unsafe speeds, children playing in the street, ice on a bridge, etc.).).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 12, Xiao, Farabet and Park teach the method of claim 12, 
wherein the simulating includes simulating a plurality of peripheral inputs, a plurality of peripheral outputs, and at least one error message(Farabet, fig. 4B and paragraph [0068-0069], Now referring to FIG. 4B, FIG. 4B is another example illustration of a simulation system 400B, in accordance with some embodiments of the present disclosure. The simulation system 400B may include the simulator component(s) 402 (as one or more compute nodes), the vehicle simulator component(s) 406 (as one or more compute nodes) for a HIL object(s), the vehicle simulator component(s) 420 (as one or more compute nodes) for a SIL object(s), the vehicle simulator component(s) 406 (as one or more compute nodes) for a PIL object(s), and/or additional component(s) (or compute nodes) for AI objects and/or other object types. Each of the PIL, HIL, SIL, AI, and/or other object type compute nodes may communicate with the simulator component(s) 402 to capture from the global simulation at least data that corresponds to the respective object within the simulate environment 410.  Farabet, paragraph [0096], The codec(s) 614 may provide an interface to the software stack(s) 116. The codec(s) 614 (and/or other codec(s) described herein) may include an encoder/decoder framework. The codec(s) 614 may include CAN steering, throttle requests, and/or may be used to send sensor data to the software stack(s) 116 in SIL and HIL embodiments. The codec(s) 614 may be beneficial to the simulation systems described herein (e.g., 400 and 600)… This may reduce development overhead due to bugs or separate code paths depending on the simulation configuration. The data may be transmitted to the software stack(s) 116 such that the data may match (e.g., bit-to-bit) the data sent from a physical sensor of a physical vehicle (e.g., the vehicle 102). The data may be transmitted to efficiently in both SIL and HIL embodiments.  Paragraph [0220], bug or error.).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199